



EXHIBIT 10.3


FOURTEENTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT




THIS FOURTEENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of September 18, 2019 (this “Amendment”) is entered into
among AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in
such capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, RELIANT
TRUST (“Reliant”), as an Uncommitted Purchaser, THE TORONTO-DOMINION BANK (“TD
Bank”), as a Related Committed Purchaser and a Purchaser Agent, and MUFG BANK,
LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as administrator (in such
capacity, the “Administrator”).


R E C I T A L S
The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).
The parties hereto desire to join Reliant as a party to the Agreement as an
Uncommitted Purchaser and TD Bank as a party to the Agreement as a Related
Committed Purchaser and a Purchaser Agent.
The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.


2.Amendments to the Agreement. As of the Effective Date (as defined below), the
Agreement is hereby amended to incorporate the changes shown on the marked pages
of the Agreement attached hereto as Exhibit A.


3.Joinder.


(a)TD Bank as a Related Committed Purchaser. From and after the date hereof, TD
Bank shall be a party to the Agreement as a “Related Committed Purchaser” for
all purposes thereof and of the other Transaction Documents, and TD Bank accepts
and assumes all related rights and agrees to be bound by all of the terms and
provisions applicable to “Related Committed Purchasers” contained in the
Agreement and the other Transaction Documents.


(b)Reliant as an Uncommitted Purchaser. From and after the date hereof, Reliant
shall be a party to the Agreement as an “Uncommitted Purchaser” for all purposes
thereof and of the other Transaction Documents, and Reliant accepts and assumes
all related rights and agrees to be bound by all of the terms





--------------------------------------------------------------------------------





and provisions applicable to “Uncommitted Purchasers” contained in the Agreement
and the other Transaction Documents


(c)Appointment of TD Bank as Purchaser Agent of Reliant Trust’s Purchaser Group.
TD Bank and Reliant hereby designate TD Bank as their Purchaser Agent and TD
Bank hereby accepts such designation and acknowledges and agrees to perform each
of the roles and responsibilities of Purchaser Agent for TD Bank and Reliant in
its capacity of Purchaser Agent for Reliant, TD Bank and each of the other
members of Reliant Trust’s Purchaser Group.


(d)Independent Credit Decision. Each of TD Bank and Reliant hereby confirms that
it has, independently and without reliance upon the Administrator, any Purchaser
or any Purchaser Agent and based on such documents and information as it has
deemed appropriate, made and will continue to make its own appraisal of any
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, the Servicer, the
Performance Guarantor or the Originators, and the Receivables and made its own
evaluation and decision to enter into this Amendment and the Agreement.


(e)Notice Addresses. TD Bank’s and Reliant’s addresses for notices under the
Agreement shall be the following:


If to The Toronto-Dominion Bank:
The Toronto-Dominion Bank
130 Adelaide Street West
12th Floor
Toronto, ON, M5H 3P5
Attn:     ASG Asset Securitization
Email: asgoperations@tdsecurities.com;
Kristi.Pahapill@tdsecurities.com;
Nicolas.Mounier@tdsecurities.com


If to Reliant Trust:


Reliant Trust
130 Adelaide Street West
12th Floor
Toronto, ON, M5H 3P5
(f)Consent to Joinder. Each of the parties hereto (i) consents to the foregoing
joinder of (A) TD Bank as a party to the Agreement in the capacities of a
“Related Committed Purchaser” and a “Purchaser Agent” and (B) Reliant in the
capacity of an “Uncommitted Purchaser”, (ii) expressly waives any notice or
other applicable requirements set forth in any Transaction Document as a
prerequisite or condition precedent to such joinders (other than as set forth
herein) and (iii) acknowledges and agrees that this Section 3 is in form and
substance substantially similar to an Assumption Agreement.


4.Non-Ratable Purchases and Consent.


(a)As of the date hereof and prior to giving effect to this Amendment, the Group
Invested Amount for each Purchaser Group is the amount set forth on Schedule I
attached hereto. In connection with the amendment of the Commitment with respect
to each Related Committed Purchaser pursuant to this





--------------------------------------------------------------------------------





Amendment, the parties hereto desire to provide for the rebalancing of the
Aggregate Invested Amount, on the terms and subject to the conditions described
below.


(b)Seller hereby requests that solely on a one time basis on the date hereof,
that the Purchasers in each of the Wells Fargo Bank, National Association
Purchaser Group, the Reliant Trust Purchaser Group and the PNC Bank, National
Association Purchaser Group (each such Purchaser Group, a “Subject Purchaser
Group”) make a non-pro rata Incremental Purchase on the date hereof in the
applicable amount set forth opposite its name in Part I of Schedule II attached
hereto. Each of the parties hereto hereby agrees that for administrative
convenience, the proceeds of such Incremental Purchase shall be applied by the
Seller as a partial repayment of the Group Invested Amount of the Mizuho Bank,
Ltd. Purchaser Group, the Liberty Street Funding LLC Purchaser Group and the
Victory Receivables Corporation Purchaser Group.


(c)The Purchaser Agents for each of the Subject Purchaser Groups hereby
acknowledge receipt of the Purchase Notice set forth in clause (b) above and
hereby agree (i) subject to the satisfaction of each of the conditions set forth
in Section 6.2 of the Agreement, that the Purchasers in its applicable Purchaser
Group will make the Incremental Purchase requested above and (ii) that the
provisions of this Amendment are in all material respects equivalent to the form
of “Purchase Notice” set forth as Exhibit II to the Agreement and waive the
notice requirement set forth in Section 1.2 of the Agreement.


(d)After giving effect to the non-pro rata Incremental Purchase set forth above,
the non-pro rata repayment of the Investment Amount set forth above and the
netting of payments set forth in Section 5 below, each of the parties hereto
hereby agree that the Group Invested Amount for each Purchaser Group shall be
the amount set forth on Schedule III attached hereto.


(e)All accrued and unpaid CP Costs, Yield and fees that accrued prior to the
date hereof on or with respect to the portion of the Investment Amount that is
being repaid on the date hereof pursuant to this Section 4 shall be payable by
the Seller to the applicable Purchasers on the next occurring Settlement Date in
accordance with the terms of the Agreement and the other Transaction Documents.


(f)Each of the parties hereto consents to the foregoing non-pro rata Incremental
Purchase set forth above and the non-ratable repayment of a portion of the
Investment Amount set forth above, in each case, on the terms set forth in
Sections 4 and 5 and on a one-time basis.


5.Netting of Certain Amounts.


(a)For administrative convenience and in order to minimize the number of
required financial transfers pursuant to Section 4 above, the Seller and each of
the other applicable parties hereto desires to net such payments.


(b)In order to accomplish such netting of payments:


(i)the Seller hereby directs each Subject Purchaser Group to send by wire
transfer of immediately available funds, the applicable amount set forth
opposite its name in Part I of Schedule II attached hereto to the Administrator
for distribution as set forth in clause (ii) below;


(ii)the Seller hereby directs the Administrator to send by wire transfer of
immediately available funds, the applicable amounts set forth in Part II of
Schedule II to the applicable Purchasers; and





--------------------------------------------------------------------------------





(iii)each party hereto hereby agrees to the foregoing clauses (i) through (ii)
and the netting of certain amounts as set forth in Part II of Schedule II
hereto.


(c)Payment of each portion of the amounts set forth in clause (b) above shall be
made by wire transfer of immediately available funds in accordance with the
applicable payment instructions set forth on Schedule II hereto.


(d)For the avoidance of doubt, the applicable Purchasers shall not remit funds
directly to the Seller in connection with the Incremental Purchase described in
Section 4(b) hereto but shall instead remit net payments as set forth in clause
(b)(i) above.


(e)Notwithstanding the provisions of clause (b) above, in the event that the
Administrator does not receive the amounts set forth in clause (b)(i) by 3:00
p.m. (New York time) on the date hereof, the Administrator shall promptly return
to the applicable Purchasers the amounts distributed by such Purchasers to the
Administrator pursuant to clause (b)(i) above.


6.Representations and Warranties; Covenants. Each of the Seller and the Servicer
(on behalf of the Seller) hereby certifies, represents and warrants to the
Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof:


(a)each of its representations and warranties contained in Article V of the
Agreement is true and correct, in all material respects, as if made on and as of
the Effective Date;


(b)no event has occurred and is continuing, or would result from this Amendment
or any of the transactions contemplated herein, that constitutes an Amortization
Event or Unmatured Amortization Event;


(c)the Facility Termination Date for all Purchaser Groups has not occurred; and


(d)the Credit Agreement has not been amended since September 18, 2019.


7.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
and each of the other Transaction Documents to “this Agreement”, “hereof”,
“herein”, or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement, as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreement (or any related document or agreement) other than as
expressly set forth herein.


8.Effectiveness. This Amendment shall become effective on the date hereof
(the “Effective Date”) upon satisfaction of each of the following conditions:


(a)receipt by the Administrator and each Purchaser Agent of counterparts of (i)
this Amendment, (ii) that certain Third Amendment to Amended and Restated
Performance Undertaking, dated as of the date hereof, by and among the Seller,
the Performance Guarantor, the Administrator and each Purchaser Agent (the
“Performance Undertaking Amendment”) and (iii) the amended and restated fee
letter, dated as of the date hereof, by and among the Seller, the Servicer, the
Administrator and each Purchaser Agent;


(b)the Administrator and each Purchaser Agent shall have received all accrued
and unpaid fees, costs and expenses to the extent then due and payable to it or
the Purchasers on the Effective Date;





--------------------------------------------------------------------------------







(c)a reliance letter from the Seller’s counsel confirming that TD Bank and
Reliant may rely upon any opinions previously delivered by the Seller’s counsel
in connection with the Agreement or any other Transaction Document as if TD Bank
and Reliant were an addressee thereof; and


(d)receipt by each Purchaser Agent of such officer certificates, good standing
certificates, other documents and instruments as a Purchaser Agent may
reasonably request, in form and substance satisfactory to such Purchaser Agent.


9.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.


10.Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).


11.Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.


12.Transaction Document. This Amendment shall constitute a Transaction Document
under the Agreement.


13.Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.


14.Ratification.    After giving effect to this Amendment, the Performance
Undertaking Amendment and the transactions contemplated hereby and thereby, all
of the provisions of the Performance Undertaking shall remain in full force and
effect and the Performance Guarantor hereby ratifies and affirms the Performance
Undertaking and acknowledges that the Performance Undertaking has continued and
shall continue in full force and effect in accordance with its terms.


[signature pages begin on next page]




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller




By:/s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Vice President & Corporate Treasurer




AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer




By:/s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Vice President & Corporate Treasurer




Acknowledged and Agreed


AMERISOURCEBERGEN
CORPORATION




By:/s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Vice President & Corporate
Treasurer







--------------------------------------------------------------------------------





MUFG BANK, LTD.,
as Administrator




By:/s/ Eric Williams
Name:    Eric Williams
Title: Managing Director




VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser




By:/s/ Kevin J. Corrigan
Name:    Kevin J. Corrigan
Title: Vice President    




MUFG BANK, LTD.,
as Purchaser Agent for Victory Receivables Corporation




By:/s/ Eric Williams
Name:    Eric Williams
Title: Managing Director    




MUFG BANK, LTD.,
as Related Committed Purchaser for Victory Receivables Corporation




By:/s/ Eric Williams
Name:    Eric Williams
Title: Managing Director









--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Uncommitted Purchaser




By:/s/ Eero Maki
Name:    Eero Maki
Title: Managing Director




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Purchaser Agent and Related Committed Purchaser for Wells Fargo Bank,
National Association




By:/s/ Eero Maki
Name:    Eero Maki
Title: Managing Director    




LIBERTY STREET FUNDING LLC,
as an Uncommitted Purchaser




By:/s/ Kevin J. Corrigan
Name:    Kevin J. Corrigan
Title: Vice President    




THE BANK OF NOVA SCOTIA,
as Purchaser Agent and Related Committed Purchaser for Liberty Street Funding
LLC




By:/s/ Doug Noe
Name: Doug Noe
Title: Managing Director




PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent, Uncommitted Purchaser and Related Committed Purchaser




By:/s/ Eric Bruno
Name:    Eric Bruno
Title: Senior Vice President





--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as a Purchaser Agent,
Uncommitted Purchaser and
Related Committed Purchaser




By:/s/ Richard A. Burke
Name:    Richard A. Burke
Title: Managing Director




THE TORONTO-DOMINION BANK,
as a Purchaser Agent and
Related Committed Purchaser




By:/s/ Bradley Purkis
Name:    Bradley Purkis
Title: Managing Director






COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK,
as an Uncommitted Purchaser




By:/s/ Bradley Purkis
Name:    Bradley Purkis
Title: Managing Director
    







--------------------------------------------------------------------------------





EXHIBIT A
(attached)









--------------------------------------------------------------------------------






EXECUTION VERSION
Exhibit A to ThirteenthFourteenth Amendment dated October 31, 2018September 18,
2019
CONFORMED COPY includes
First Amendment dated 4/28/11
Second Amendment dated 10/28/11
Third Amendment dated 11/16/12
Fourth Amendment dated 1/16/13
Fifth Amendment dated 6/28/13
Sixth Amendment dated 10/7/13
Seventh Amendment dated 7/17/14
Eighth Amendment dated 12/5/14
Omnibus Amendment dated 11/4/15
Tenth Amendment dated 6/21/16
Eleventh Amendment 11/18/16
Twelfth Amendment 12/18/17
Thirteenth Amendment 10/31/2018






AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


DATED AS OF APRIL 29, 2010


AMONG


AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, AS SELLER,


AMERISOURCEBERGEN DRUG CORPORATION, AS INITIAL SERVICER,


THE VARIOUS PURCHASERS GROUPS FROM TIME TO TIME PARTY HERETO


AND


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), AS ADMINISTRATOR





--------------------------------------------------------------------------------







third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters,
fourth, to the ratable reduction of Aggregate Invested Amount,
fifth, for the ratable payment of all other Aggregate Unpaids, and
sixth, after the Final Payout Date, to Seller.
Section 2.4     Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
applicable Purchaser Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus
interest thereon at the Default Rate from the date of any such rescission,
return or refunding.


Section 2.5    Clean Up Call. In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing the Administrator and each
Purchaser Agent with at least two (2) Business Days prior notice), at any time
following the reduction of the Aggregate Invested Amount to a level that is less
than 10.0% of the original Purchase Limit, to repurchase all, but not less than
all, of the then outstanding Receivable Interests plus any Broken Funding Costs.
The purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds in accordance with Section 2.3(b). Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any Purchaser, any Purchaser Agent or the Administrator.


ARTICLE III.


COMMERCIAL PAPER FUNDING


Section 3.1    CP Costs. Seller shall pay CP Costs with respect to the Invested
Amount of all Receivable Interests funded through the issuance of Commercial
Paper or otherwise funded by Reliant Trust.


Section 3.2    Calculation of CP Costs. On each Business Day, each Purchaser (or
the applicable Purchaser Agent on its behalf) shall calculate the aggregate
amount of CP Costs applicable to its Receivable Interests accrued through the
end of the preceding Business Day and shall notify Seller of such aggregate
amount; provided, however, if any Conduit Purchaser is unable or unwilling to
make such daily calculation, such Conduit Purchaser (or the applicable Purchaser
Agent on its behalf) shall only be required to notify the Seller on the first
Business Day of each calendar week with respect to the applicable CP Costs for
each Business day in the preceding week.


Section 3.3    CP Costs Payments. On each Settlement Date, Seller shall pay to
the applicable Purchaser Agent (for the benefit of the related Conduit
Purchaser) an aggregate amount equal to all accrued and unpaid CP Costs in
respect of the portion of the Invested Amounts of all Receivable Interests
funded by such Conduit Purchaser with Commercial Paper or otherwise funded by
Reliant Trust for the Calculation Period then most recently ended in accordance
with Article II.





--------------------------------------------------------------------------------







or other agreements to which the Servicer is a party or by which it or any of
its properties (now owned or hereafter acquired) may be subject or bound, which
would have a material adverse effect on the financial position or results of
operations of the Servicer or result in rendering any debt in excess of
$10,000,000 evidenced thereby due and payable prior to its maturity or result in
the creation or imposition of any Lien pursuant to the terms of any such
instrument or agreement upon any property (now owned or hereafter acquired) of
the Servicer. The Servicer has not entered into any agreement with any Obligor
prohibiting, restricting or conditioning the assignment of any portion of the
Receivables.


(f)    No Amortization Event. No event has occurred and is continuing and no
condition exists which constitutes a Amortization Event.


(g)    Accurate and Complete Disclosure. No information furnished by a
Responsible Officer of the Servicer to the Administrator, any Purchaser Agent or
any Purchaser pursuant to or in connection with this Agreement or any
transaction contemplated hereby is false or misleading in any material respect
as of the date as of which such information was furnished (including by omission
of material information necessary to make such information not misleading).


(h)    No Proceedings. There are no proceedings or investigations pending, or to
the knowledge of the Servicer, threatened, before any Official Body (A)
asserting the invalidity of the Transaction Documents, (B) seeking to prevent
the consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that might materially and
adversely affect (i) the performance by either the Seller or the Servicer of its
obligations under this Agreement or (ii) the validity or enforceability of the
Transaction Documents, the Contracts or any material amount of the Receivables.


(i)    No Change in Ability to Perform. Since the date on which the Servicer
accepted its duties hereunder, there has been no material adverse change in the
ability of the Servicer to perform its obligations hereunder.


(j)    Credit and Collection Policy. The Credit and Collection Policy has been
complied with in all material respects in regard to each Receivable and related
Contract.


(k)    Financial Condition. The consolidated balance sheet of the
AmerisourceBergen and its Consolidated Subsidiaries (which shall include the
Servicer) as at the most recent Fiscal Year end and the related statements of
income and cash flows of AmerisourceBergen and its Consolidated Subsidiaries for
the fiscal year then ended, certified by Ernst & Young LLP, independent
accountants, or another nationally recognized firm of independent accountants,
are available as a matter of public record. The Servicer will cause
AmerisourceBergen to provide on the date of such public filing or the next
succeeding Business Day a certificate to the Administrator (which shall promptly
forward a copy to each Purchaser Agent), that such balance sheet and statements
of income and cash flows fairly present the consolidated financial position of
AmerisourceBergen and its Consolidated Subsidiaries as at such date and the
consolidated results of the operations of and consolidated cash flows of
AmerisourceBergen and its Consolidated Subsidiaries for the period ended on such
date, all in accordance with GAAP. The unaudited consolidated balance sheet of
AmerisourceBergen and its Consolidated Subsidiaries as at most recent fiscal
quarter end and the related unaudited statements of income and cash flows of
AmerisourceBergen and its Consolidated Subsidiaries for the periods then ended
are available as a matter of public record. The Servicer will cause
AmerisourceBergen to provide on the date of such public filing or the next
succeeding Business Day a certificate to the Administrator (which shall promptly
forward a copy to each Purchaser





--------------------------------------------------------------------------------





Agent), that such balance sheet and statements of income and cash flows fairly
present the consolidated financial position of AmerisourceBergen and its
Consolidated Subsidiaries as at such date and the consolidated results of the
operations of and consolidated cash flows of AmerisourceBergen and its
Consolidated Subsidiaries for the periods ended on such date, all in accordance
with GAAP.


(l)    Litigation. As of October 28, 2011, no injunction, decree or other
decision has been issued or made by any Official Body that prevents, and to the
knowledge of the Servicer, no threat by any Person has been made to attempt to
obtain any such decision that would have a material adverse effect on, the
conduct by the Servicer of a significant portion of its business operations or
any portion of its business operations affecting the Receivables, and no
litigation, investigation or proceeding asserting the invalidity of this
Agreement, seeking to prevent the consummation of the transactions contemplated
by this Agreement, or seeking any determination or ruling that might materially
and adversely affect (A) the performance of the Servicer of its obligations
under this Agreement, or (B) the validity or enforceability of this Agreement,
the Contracts or any material amount of the Receivables.


(m)    Insurance. The Servicer currently maintains insurance with respect to its
properties and businesses and causes its Subsidiaries to maintain insurance with
respect to their properties and business against loss or damage of the kinds
customarily insured against by corporations engaged in the same or similar
business and similarly situated, of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations
including, without limitation, workers’ compensation insurance.


(n)    ERISA. No ERISA Event has occurred that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a material adverse effect on the
business, financial condition, operations or properties of Performance Guarantor
and ERISA Affiliates taken as a whole. Any excess of the accumulated benefit
obligations under one or more Pension Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87Codification Topic
715) over the fair market value of the assets of such Pension Plan or Pension
Plans is in an amount that could not reasonably be expected, individually or in
the aggregate, to result in a material adverse effect on the business, financial
condition, operations or properties of Performance Guarantor and ERISA
Affiliates taken as a whole.


(o)    Anti-Corruption Laws and Sanctions. The Servicer has implemented and will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Servicer, its Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions. None of
the Servicer or any Subsidiary or, to the knowledge of the Servicer, any
director, officer, employee or agent of the Servicer or any Subsidiary, is a
Sanctioned Person. No part of the proceeds of any Purchase hereunder, or any
sale of Receivables under the Receivables Sale Agreement, in either case, will
be used (A) for the purpose of funding payments to any officer or employee of a
governmental or regulatory authority, or any Person controlled by a governmental
or regulatory authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in violation of applicable Anti-Corruption Laws or (B) for the purpose of
financing activities or transactions (I) of or with any Sanctioned Person or
(II) in any Sanctioned Country, in each case, to the extent such activities
would result in a violation of any applicable law by any party hereto.





--------------------------------------------------------------------------------





(k)    Further Information. The Seller shall furnish or cause to be furnished to
the Administrator and each Purchaser Agent such other information as promptly as
practicable, and in such form and detail, as the Administrator or any Purchaser
Agent may reasonably request.


(l)    Fees, Taxes and Expenses. The Seller shall pay all filing fees, stamp
taxes and other similar taxes and expenses, including the fees and expenses set
forth in Section 10.3, if any, which may be incurred on account of or arise out
of this Agreement and the documents and transactions entered into pursuant to
this Agreement.


(m)    Compliance with Receivables Sale Agreement. The Seller will enforce all
material obligations and undertakings on the part of each Originator to be
observed and performed under the Receivables Sale Agreement. Seller will take
all actions to perfect and enforce its rights and interests (and the rights and
interests of the Administrator (for the benefit of the Secured Parties), as
Seller’s assignee) under the Receivables Sale Agreement as the Administrator or
any Purchaser Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.


(n)    Audits. At any time, upon reasonable notice to the Seller (but not more
than twice per calendar year unless an Amortization Event or Unmatured
Amortization Event has occurred), the Seller shall permit the Administrator,
together with each Purchaser Agent that wants to participate, or such Person as
the Administrator or such Purchaser Agents may designate, during business hours,
to conduct audits or visit and inspect any of the properties of the Seller to
examine the Records, internal controls and procedures maintained by the Seller
and take copies and extracts therefrom, and to discuss the Seller’s affairs with
its officers, employees and independent accountants; provided that, so long as
(i) at any time during such calendar year the difference between the Purchase
Limit minus the daily weighted average Aggregate Invested Amount is less than
the product of 50.0% times the Purchase Limit, (ii) ABDC has, at such time, debt
ratings at or above BBB- by Standard & Poor’s, Ba1 by Moody’s and BBB by Fitch
and (iii) no Amortization Event or Unmatured Amortization Event has occurred and
is continuing, then any such audit to be conducted during the calendar year 2008
shall not be via visit or onsite inspection, but shall be in form, scope and
substance reasonably satisfactory to the Administrator and the Purchaser Agents.
The Seller hereby authorizes such officers, employees and independent
accountants to discuss with the Administrator and each Purchaser Agent, or such
Person they may designate, the affairs of the Seller. The Seller shall reimburse
the Administrator and each Purchaser Agent for all reasonable fees, costs and
out-of-pocket expenses incurred by or on behalf of the Administrator and each
Purchaser Agent in connection with up to two (2) one (1) such audits and visits
for each per calendar year promptly upon receipt of a written invoice therefor;
provided that, following the occurrence of an Amortization Event or an Unmatured
Amortization Event, the Seller shall reimburse the Administrator and each
Purchaser Agent for all reasonable fees, costs and out‑of‑pocket expenses
incurred by or on behalf of the Administrator and each Purchaser Agent in
connection with the foregoing actions promptly upon receipt of written invoice
therefor regardless of the number of audits or visits in such year. Subject to
the requirements of applicable laws, the Administrator and each Purchaser Agent
agrees to use commercially reasonable precautions to keep confidential, in
accordance with its respective customary procedures for handling confidential
information, any non-public information supplied to it by the Seller pursuant to
any such audit or visit which is identified by the Seller as being confidential
at the time the same is delivered to the Administrator and each Purchaser Agent.







--------------------------------------------------------------------------------





Seller for such quarter and for the Fiscal Year through such quarter, setting
forth in comparative form the corresponding figures for the corresponding
quarter of the preceding Fiscal Year (provided that such comparison will not be
available until the report provided for the December, 2004 quarter), all in
reasonable detail and certified by the chief financial officer of the Seller,
subject to adjustments of the type which would occur as a result of a year-end
audit, as having been prepared in accordance with GAAP; and


(ii)    as soon as practicable and in any event within 120 days after the close
of each Fiscal Year of the Seller during the term of this Agreement, a
consolidated balance sheet of the Seller as at the close of such Fiscal Year and
consolidated statements of income of the Seller for such Fiscal Year, setting
forth in comparative form the corresponding figures for the preceding Fiscal
Year (provided that such comparison will not be available until the report
provided for the September, 2004 Fiscal Year end), all in reasonable detail;
provided that following an Amortization Event or Unmatured Amortization Event,
the Administrator or any Purchaser Agent may require that such information be
certified (with respect to the consolidated financial statements) by independent
certified public accountants of nationally recognized standing selected by the
Seller whose certificate or opinion accompanying such financial statements shall
not contain any qualification, exception or scope limitation not satisfactory to
the Administrator and each Purchaser Agent, and accompanied by any management
letter prepared by such accountants.


(iii)    Compliance Certificate. Together with theWithin five (5) Business Days
after the date of delivery of any financial statements required to be delivered
pursuant to this Section 7.1(p), a compliance certificate in substantially the
form of Exhibit IV signed by an Authorized Officer of the Seller and dated the
date of such annual financial statement or such quarterly financial statement
(or a date no later than five (5) Business Days thereafter), as the case may be.


(q)    Beneficial Ownership Rule. Promptly following any change in the
information included in the Certification from Exemption of Beneficial Owner(s)
that would result in a change to the status as an exempt party identified in
such Certification, or a change in the address of any beneficial owners or
control party, the Seller shall execute and deliver to the Administrator an
updated Certification of Beneficial Owner(s) or updated Certification from
Exemption of Beneficial Owner(s).


Section 7.2    Negative Covenants of the Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, the Seller hereby covenants, as to
itself, that it will not:
    
(a)    No Rescissions or Modifications. Rescind or cancel any Receivable or
related Contract or modify any terms or provisions thereof or grant any Dilution
to an Obligor, except in accordance with the applicable Originator’s Credit and
Collection Policy or otherwise with the prior written consent of the
Administrator and the Required Purchaser Agents, unless such Receivable has been
deemed collected pursuant to Section 1.4(a) or repurchased pursuant to the
Receivables Sale Agreement.





--------------------------------------------------------------------------------







(b)    No Liens. Cause any of the Receivables or related Contracts, or any
inventory or goods the sale of which give rise to a Receivable, or any Lock-Box
or Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than the sale and assignment of the Receivable Interest therein
to the Administrator, for the benefit of the Secured Parties, and the Liens
created in connection with the transactions contemplated by this Agreement.


(c)    Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge
with or into any other Person or, (ii) undertake any division of its rights,
assets, obligations, or liabilities pursuant to a plan of division or otherwise
pursuant to applicable law or (iii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person.


(d)    No Changes. Make any change in the character of its business, which
change would materially impair the collectibility of any Receivable, without
prior written consent of the Administrator and each Purchaser Agent, or change
its name, identity or corporate structure in any manner which would make any
financing statement or continuation statement filed in connection with this
Agreement or the transactions contemplated hereby seriously misleading within
the meaning of Section 9-507(c) of the UCC of any applicable jurisdiction or
other applicable Laws unless it shall have given the Administrator (which shall
promptly forward a copy to each Purchaser Agent) at least 45 days’ prior written
notice thereof and unless prior thereto it shall have caused such financing
statement or continuation statement to be amended or a new financing statement
to be filed such that such financing statement or continuation statement would
not be seriously misleading.


(e)    Capital Stock. Issue any capital stock except to ABDC. The Seller shall
not pay any dividends to ABDC if such payment would be prohibited under the
General Corporation Law of the State of Delaware.


(f)    No Indebtedness. Incur any Indebtedness other than as permitted under
this Agreement.


(g)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrator (which shall promptly forward a copy to each Purchaser Agent)
pursuant to Section 8.2(b), the Seller will not add or terminate any bank as a
Collection Bank, or make any change in the instructions to Obligors regarding
payments to be made to any Lock-Box or Collection Account, unless (i) the
Administrator (which shall promptly forward a copy to each Purchaser Agent)
shall have received, at least ten (10) days before the proposed effective date
therefor, (A) written notice of such addition, termination or change and (B)
with respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement (which is reasonably
satisfactory to the Administrator) with respect to the new Collection Account or
Lock-Box, (ii) with respect to the termination of a Collection Bank or a
Collection Account or Lock-Box, the Administrator shall have consented thereto
(which consent shall not be unreasonably withheld and will be provided or
withheld within 10 days of request) and (iii) with respect to any changes in
instructions to Obligors regarding payments, the Administrator shall have
consented thereto; provided that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Lock-Box or Collection Account.





--------------------------------------------------------------------------------





(n)    ERISA Events. Promptly upon becoming aware of the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in either (A) liability of Performance
Guarantor and its ERISA Affiliates in an aggregate amount exceeding $100,000,000
or (B) a material adverse effect on the business, financial conditions,
operations or properties of Performance Guarantor and ERISA Affiliates taken as
a whole, Performance Guarantor shall give the Seller a written notice specifying
the nature thereof, what action Performance Guarantor or any ERISA Affiliate has
taken and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto.


(o)    Separate Corporate Existence. As long as ABDC is the Servicer hereunder,
the Servicer shall maintain its legal identity separate from the Seller and take
such action to ensure that: (A) the management of the Servicer does not
anticipate any need for its having to extend advances to the Seller except for
those described in the Transaction Documents, if any; (B) the Servicer does not
conduct its business in the name of the Seller; (C) the Servicer has a telephone
number, stationery and business forms separate from those of the Seller; (D) the
Servicer does not provide for its expenses and liabilities from the funds of the
Seller; (E) the Servicer is not liable for the payment of any liability of the
Seller; (F) neither the assets nor the creditworthiness of the Servicer is held
out as being available for the payment of any liability of the Seller; (G) the
Servicer maintains an arm’s-length relationship with the Seller; and (H) assets
are not transferred from the Servicer to the Seller without fair consideration
or with the intent to hinder, delay or defraud the creditors of either company.


(p)    Audits. At any time, upon reasonable notice to the Servicer (but not more
than twice per calendar year unless an Amortization Event or Unmatured
Amortization Event has occurred), the Servicer shall permit the Administrator,
together with each Purchaser Agent that wants to participate, or such Person as
they may designate, during business hours, to conduct audits or visit and
inspect any of the properties of the Servicer to examine the Records, internal
controls and procedures maintained by the Servicer and take copies and extracts
therefrom, and to discuss the Servicer’s affairs with its officers, employees
and independent accountants; provided that, so long as (i) at any time during
such calendar year the difference between the Purchase Limit minus the daily
weighted average Aggregate Invested Amount is less than the product of 50.0%
times the Purchase Limit, (ii) ABDC has, at such time, debt ratings at or above
BBB- by Standard & Poor’s, Ba1 by Moody’s and BBB by Fitch and (iii) no
Amortization Event or Unmatured Amortization Event has occurred and is
continuing, then any such audit to be conducted during the calendar year 2008
shall not be via visit or onsite inspection, but shall be in form, scope and
substance reasonably satisfactory to the Administrator and the Purchaser Agents.
The Servicer hereby authorizes such officers, employees and independent
accountants to discuss with the Administrator and each Purchaser Agent, or such
Person as they may designate, the affairs of the Servicer. The Seller shall
reimburse the Administrator and each Purchaser Agent for all reasonable fees,
costs and out-of-pocket expenses incurred by or on behalf of the Administrator
and each Purchaser Agent in connection with up to two (2) one (1) such audits
and visits for each per calendar year promptly upon receipt of a written invoice
therefor; provided that following the occurrence of an Amortization Event or an
Unmatured Amortization Event, the Seller shall reimburse the Administrator and
each Purchaser Agent for all reasonable fees, costs and out of pocket expenses
incurred by or on behalf of the Administrator and each Purchaser Agent in
connection with the foregoing actions promptly upon receipt of written invoice
therefor regardless of the number of audits or visits in such year. Subject to
the requirements of applicable laws, the Administrator and each Purchaser Agent
agrees to use commercially reasonable precautions to keep confidential, in
accordance with its respective customary procedures for handling confidential
information, any non-public information supplied to it by the Servicer pursuant
to any such audit or visit which is identified by the Servicer as being
confidential at the time the same is delivered to the Administrator and each
Purchaser Agent.





--------------------------------------------------------------------------------





(l)    the Aggregate Invested Amount shall exceed the Purchase Limit; or


(m)    the Net Pool Balance shall at any time be less than an amount equal to
the sum of (i) the Aggregate Invested Amount plus (ii) the Required Reserve; or


(n)    ABDC is replaced as Servicer pursuant to Section 8.1(a) or otherwise
resigns as Servicer; or


(o)    AmerisourceBergen shall default or fail in the performance or observance
of any of the covenants set forth in Section 6.0510 of the Credit Agreement; or


(p)    a final court decision for $11,625 or more shall be rendered against the
Seller; or


(q)    ABDC shall cease to own 100% of the capital stock of the Seller or the
Performance Guarantor shall cease to own (directly or indirectly) 100% of the
capital stock of each Originator; or


(r)    ABDC shall (i) consolidate or merge with or into any other Person or (ii)
sell, lease or otherwise transfer all or substantially all of its assets to any
other Person unless ABDC is the survivor of such transaction; or


(s)    (i) definition of “Excluded Subsidiary” (clause (b) thereof), “Loan
Parties,” “Securitization,” “Securitization Entity,” or “Designated Subsidiary”
contained in the Credit Agreement is amended, modified or waived without the
prior written consent of the Administrator and the Required Purchaser Agents;
(ii) Section 6.01(ab), 6.02(e), 6.04(b), 6.04(c), 6.07(b), 6.07(d), 6.07(e) or
6.08 (clause (a) of the first proviso thereto) or 6.05 of the Credit Agreement
is amended, modified or waived without the prior written consent of the
Administrator and the Required Purchaser Agents; or (iii) any other provision of
(including by the addition of a provision) the Credit Agreement is amended,
modified or waived without the prior written consent of the Administrator and
the Required Purchaser Agents in any way which could materially and adversely
impair the interests of the Administrator, any Purchaser Agent or any Purchaser
in the Receivables, Related Security or Collections or could result in the
creation of a Lien thereof; or


(t)    the Performance Guarantor shall default or fail in the performance of any
covenant or agreement set forth in the Performance Guaranty; or


(u)    the “Termination Date” or any “Termination Event” under and as defined in
the Receivables Sale Agreement shall occur under the Receivables Sale Agreement
or any Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the Receivables Sale Agreement; or


(v)    this Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrator (for the benefit of Secured Parties) shall
cease to have a valid and perfected first priority security interest in the
Purchased Assets; or


    





--------------------------------------------------------------------------------





(w)    the Performance Undertaking shall cease to be effective or to be the
legally valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder; or


(x)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the Purchased
Assets or any assets of the Seller, Performance Guarantor or any Affiliate and
such lien shall not have been released within seven (7) days, or the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to Section
4068 or Section 303(k) of ERISA with regard to any of the Purchased Assets; or


(y)    An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or an ERISA Event shall have occurred
that, in the opinion of the Required Purchaser Agents, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of Performance Guarantor or any of its ERISA Affiliates
under the Internal Revenue Code or Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,000
a material adverse effect on the business, financial condition, operations or
properties of the Performance Guarantor and ERISA Affiliates taken as a whole.


Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrator may, or upon the direction of any
Purchaser Agent shall, take any of the following actions: (i) replace the Person
then acting as Servicer (ii) declare the Facility Termination Date for all
Purchaser Groups to have occurred, whereupon Reinvestments shall immediately
terminate and the Final Facility Termination Date shall forthwith occur, all
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Seller Party; provided that, upon the occurrence of an
Event of Bankruptcy with respect to any Seller Party, the Facility Termination
Date for all Purchaser Groups shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) deliver the Collection Notices to the Collection Banks, (iv)
exercise all rights and remedies of a secured party upon default under the UCC
and other applicable laws, and (v) notify Obligors of the Administrator’s
security interest in the Receivables and other Purchased Assets. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrator, each Purchaser
Agent and each Purchaser otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.





--------------------------------------------------------------------------------





(xi)    any failure to vest and maintain vested in the Administrator for the
benefit of the Secured Parties, or to transfer to the Administrator for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Purchased Assets, free and clear of any Lien (except as created
by the Transaction Documents);


(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Purchased Assets, and
the proceeds thereof, whether at the time of any Purchase or at any subsequent
time;


(xiii)    any action or omission by any Seller Party which reduces or impairs
the rights of any Indemnified Party Portion with respect to any Purchased Assets
or the value of any Purchased Assets;


(xiv)    any attempt by any Person to void any Purchase or the Administrator’s
security interest in the Purchased Assets under statutory provisions or common
law or equitable action; and


(xv)    the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included; and


(xvi)    any civil penalty or fine assessed by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or any other Governmental
Authority administering any Anti-Corruption Law or Sanctions, and all reasonable
costs and expenses (including reasonable documented legal fees and
disbursements) incurred in connection with defense thereof by, any Indemnified
Party in connection with the Transaction Documents as a result of any action of
the Seller or any of its respective Affiliates.


Section 10.2    Increased Cost and Reduced Return. If after the date hereof, any
Regulatory Change shall occur: (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Purchaser
Agent, Seller shall pay to such Purchaser Agent, for the benefit of the relevant
Funding Source, such amounts charged to such Funding Source or such amounts to
otherwise compensate such Funding Source for such increased cost or such
reduction (subject to any limitations





--------------------------------------------------------------------------------





 


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related Committed
Purchaser for Wells Fargo Bank, National Association




By:                            
Name:
Title:


Address:    1100 Abernathy Road
Suite 1600
Atlanta, GA  30328
E-mail:
WFCFReceivablesSecuritizationAtlanta@wellsfargo.com
Facsimile:     866-972-3558


Attention:     Ryan Tozier
Telephone:     770-508-2171
Facsimile:     855-818-1936


Attention:      Tim Brazeau
Telephone:     770-508-2165
Facsimile:     855-818-1932


Commitment: $270,000,000275,000,000





--------------------------------------------------------------------------------







LIBERTY STREET FUNDING LLC, as an Uncommitted Purchaser




By:                            
Name:
Title:


Address:
Liberty Street Funding LLC
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 2310
New York, New York 10036
Attention: Jill A. Russo
Telephone No.: (212) 295‑2742
Facsimile No.: (212) 302‑8767


 
THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related Committed Purchaser
for Liberty Street Funding LLC
By:                            
Name:
Title:


Address:
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Darren Ward
Telephone No.: (212) 225‑5264
Facsimile No.: (212) 225‑5274


Commitment: $322,000,000275,000,000





--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as                 Purchaser Agent, Uncommitted
Purchaser and                 Related Committed Purchaser






By:                            
Name:
Title:


PNC Bank, National Association
The Tower at PNC Plaza
300 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:    Robyn Reeher
Telephone:    (412) 768-3090
Facsimile:    (412) 762-9184


Commitment: $108,000,000110,000,000





--------------------------------------------------------------------------------





MUFG BANK, LTD., as Related Committed Purchaser for Victory Receivables
Corporation


By:______________________________________
Name:     
Title:


Address for notice:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attention:    Securitization Group
Telephone:    (212) 405-6970
Telecopier:    (212) 782-6448
E-mail:    securitization_reporting@us.mufg.jp




Commitment: $380,000,000280,000,000
    




MIZUHO BANK, LTD., as Purchaser Agent, Uncommitted Purchaser and Related
Committed Purchaser




By:______________________________________
Name:     
Title:     


Address for notice:
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Corporate Finance Division


Commitment: $370,000,000275,000,000









--------------------------------------------------------------------------------







COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK,
as an Uncommitted Purchaser




By:______________________________________
Name:    
Title:


Address for notice:
Reliant Trust
130 Adelaide Street West
12th Floor
Toronto, ON, M5H 3P5






THE TORONTO-DOMINION BANK, as Purchaser Agent and Related Committed Purchaser
for Reliant Trust




By:______________________________________
Name:     
Title:     


Address for notice:
The Toronto-Dominion Bank
130 Adelaide Street West
12th Floor
Toronto, ON, M5H 3PS
Attention: ASG Asset Securitization
E-mail: asgoperations@tdsecurities.com;
Kristi.Pahapill@tdsecurities.com;
Nicolas.Mounier@tdsecurities.com


Commitment: $235,000,000





--------------------------------------------------------------------------------





“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Available Commitment” means, with respect to each Related Committed Purchaser
the excess, if any, of such Related Committed Purchaser’s Commitment over the
amount funded as of such date by such Related Committed Purchaser with respect
to outstanding principal of the Receivable Interests under the Liquidity
Agreement for the Conduit Purchaser, if any, in the related Purchaser Group.
“Bank Funding” means the funding of a Receivable Interest hereunder by any
Purchaser (other than Reliant Trust) other than through the issuance of
Commercial Paper and that is not a Liquidity Funding.
“Bank Rate” means, with respect to each Receivable Interest that is funded
through a Bank Funding, (a) the LIBO Rate or (b) if the LIBO Rate is not
available in accordance with Section 4.4, the Alternate Base Rate.
“Bank Rate Funding” means a Bank Funding or a Liquidity Funding.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Broken Funding Costs” means for any Receivable Interest which: (i) has its
Invested Amount reduced (I) if funded with Commercial Paper, without compliance
by Seller with the notice requirements hereunder or (II) if funded by reference
to (x) the Yield Rate and based upon the LIBO Rate, on any date other than the
Settlement Date or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by any
Conduit Purchaser to the Liquidity Providers under the related Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (ii) above, the date such Aggregate Reduction was designated to occur
pursuant to the Reduction Notice) of the Invested Amount of such Receivable
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Invested Amount is allocated to another Receivable
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Invested Amount for the new Receivable Interest, and (y)
to the extent such Invested Amount is not allocated to another Receivable
Interest, the income, if any, actually received during the remainder of such
period by the holder of such Receivable Interest from investing the portion of
such Invested Amount not so allocated. In the event that the amount referred to
in clause (B) exceeds the amount referred to in clause (A), the relevant
Purchaser or Purchasers agree to pay to Seller the amount of such excess (net of
any amounts due to such Purchasers). All Broken Funding Costs shall be due and
payable hereunder upon written demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Philadelphia, Pennsylvania or Atlanta, Georgia, and
The Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the Yield Rate and based upon the LIBO Rate, any day on which
dealings in dollar deposits are carried on in the London interbank market.
“Calculation Period” means a calendar month.





--------------------------------------------------------------------------------





“Capitalized Lease” of a Person shall mean any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
“Certification of Beneficial Owner(s)” means a certification regarding
beneficial ownership of the Seller as required by the Beneficial Ownership Rule.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder), of Equity Interests (as defined in the
Receivables Sale Agreement) representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests of the Performance Guarantor, (b)  the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Performance Guarantor by Persons who were not (i) directors of
the Performance Guarantor on November 18, 2016September 18, 2019, (ii) nominated
by the board of directors of the Performance Guarantor, (iii) appointed by
directors referred to in the preceding clauses (i) and (ii), or (iv) approved by
the board of directors of the Performance Guarantor as director candidates prior
to their election to such board of directors or (c) the occurrence of a “Change
in Control” under and as defined in the Credit Agreement.
“Closing Date” has the meaning set forth in Section 6.1.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit I to the Account Disclosure Letter.
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit V among Servicer, Seller, the Administrator and a Collection Bank and,
if applicable, an Originator.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit V, from the Administrator to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.


“Commercial Paper” means, with respect to any Conduit Purchaser, (a) promissory
notes issued by such Conduit Purchaser in the commercial paper market or (b) on
any day, any short-term notes or any other form of debt issued by or on behalf
of such Conduit Purchaser in the ordinary course of its financing business or
obligations pursuant to interest rate basis swaps entered into in connection
with the issuance of such short-term notes.
“Commitment” means, with respect to each Related Committed Purchaser, the
aggregate maximum amount which such Purchaser is obligated to pay hereunder on
account of all Purchases, as set forth below its signature to this Agreement or
in the Assumption Agreement or other agreement pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 12.1 or in connection with a reduction or an
increase in the Purchase Limit pursuant to Section 1.1(b) or (c) of the
Agreement.





--------------------------------------------------------------------------------





“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Available Commitment divided
by the total of all Available Commitments of all Related Committed Purchasers in
such Purchaser Group.
“Conduit Purchasers” means each Uncommitted Purchaser that is a commercial paper
conduit.
“Consolidated Subsidiary” shall mean, at any date, for any Person, any
Subsidiary or other entity the accounts of which would be consolidated under
GAAP with those of such Person in its consolidated financial statements as of
such date.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“CP Costs” means, for each day for any Conduit Purchaser (a) the “weighted
average cost” (as defined below) for such day related to the issuance of
Commercial Paper by such Conduit Purchaser that is allocated, in whole or in
part by such Conduit Purchaser, to fund all or part of its Purchases (and which
may also be allocated in part to the funding of other assets of such Conduit
Purchaser) or, (b) solely with respect to Reliant Trust, until such time, if
any, that Reliant Trust has notified the Seller, the Servicer and the
Administrator that clause (a) above shall apply with respect to it, an amount
equal to the product of the applicable Reliant Trust Rate multiplied by the
Invested Amount of the Receivable Interest funded by Reliant Trust on such day,
annualized on a 360 day basis or (c) any other amount designated as the “CP
Costs” for such Conduit Purchaser in an Assumption Agreement or Transfer
Supplement pursuant to which such Conduit Purchaser becomes a party (as a
Conduit Purchaser) to the Agreement, or any other written agreement among such
Conduit Purchaser, the Seller, the Servicer, the related Purchaser Agent and the
Administrator from time to time. As used in this definition, (I) the “weighted
average cost” shall consist of (A) the actual interest rate (or discount) paid
to purchasers of Commercial Paper issued by such Conduit Purchaser, together
with the commissions of placement agents and dealers in respect of such
Commercial Paper, to the extent such commissions are allocated, in whole or in
part, to such Commercial Paper (B) the costs associated with the issuance of
such Commercial Paper, including without limitation, issuing and paying agent
fees incurred with respect to such Commercial Paper, (C) any incremental
carrying costs incurred with respect to Commercial Paper maturing on dates other
than those on which corresponding funds are received by such Conduit Purchaser
under this Agreement and (D) interest on other borrowing or funding sources by
such Conduit Purchaser, including, without limitation, (i) to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market,
(ii) bridge loans, (iii) market disruption loans, (iv) subordinate notes and (v)
voluntary advance facilities. In addition to the foregoing costs, if Seller
shall request any Incremental Purchase during any period of time determined by
the applicable Purchaser Agent in its sole discretion to result in incrementally
higher CP Costs applicable to such Incremental Purchase, the Invested Amount
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by such Conduit Purchaser in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period to the Seller and (II) the “Reliant
Trust Rate” shall mean (a) the LIBO Rate or (b) if either (i) the LIBO Rate is
not available in accordance with Section 4.4 or (ii)





--------------------------------------------------------------------------------





Purchasers whose Commitments aggregate more than 50% of the aggregate of the
Commitments of all Purchasers are then funding Receivable Interests at the
Alternate Base Rate, in either case, the Alternate Base Rate.


“Credit Agreement” shall mean the Credit Agreement, dated as of March 18, 2011,
as amended and restated as of October 31, 2018 September 18, 2019, among
AmerisourceBergen, the borrowing subsidiaries party thereto, the lenders named
therein, JPMorgan Chase Bank, N.A., as administrative agent, and the other
parties thereto (without giving effect to any other amendment, waiver,
termination, supplement or other modification thereof thereafter unless
consented to by the Required Purchaser Agents).
“Credit and Collection Policy” means, as applicable, each of the Servicer’s or
the Applicable Originator’s credit and collection policies and practices
relating to Contracts and Receivables existing on the date hereof and provided
to the Administrator and each Purchaser Agent, as modified from time to time in
accordance with this Agreement.
“Credit Memo Lag Time” means, with respect to any Receivable, the greater of (a)
30 and (b) the weighted average of the credit memo lag times in days between the
date of invoice of such Receivable and the date of issuance of a credit memo
with respect to such Receivable (weighted based on the amount of such credit
memo when issued), as determined by the Servicer based upon the results of the
most recent agreed upon procedures audit, such Credit Memo Lag Time to be
recalculated by the Servicer upon each subsequent agreed upon procedures audit
and effective with the first Settlement Reporting Date following such
recalculation (with the Credit Memo Lag Time as so recalculated remaining in
effect until the next Credit Memo Lag Time recalculation). On and after delivery
of the agreed upon procedures audit next completed after April 30, 2009, the
“Credit Memo Lag Time” will be calculated based upon a random sample of not less
than 75 credit memos. As of April 30, 2009, the Credit Memo Lag Time is 54.2.





--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Performance Guarantor or ABDC within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).
“ERISA Event” means (a) any Reportable Event with respect to a Pension Plan
(other than an event for which the 30 day notice period is waived); (b) a
failure by any Pension Plan to satisfy the minimum funding standards (as defined
in Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, in each instance, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (d) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA); (e) the incurrence by the Performance Guarantor or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (f) the receipt by the Performance Guarantor or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Pension Plan or Pension Plans or to appoint a
trustee to administer any Pension Plan; (g) the incurrence by the Performance
Guarantor or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan; or
(h) the receipt by the Performance Guarantor or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Performance Guarantor
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent pursuant to Section 4063, 4203 or 4205 of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA (a) a Reportable Event with respect to a Pension Plan; (b) a complete
or partial withdrawal from a Multiemployer Plan that would result in liability
to Performance Guarantor or any ERISA Affiliate, or the receipt or delivery by
Performance Guarantor or any ERISA Affiliate of any notice with respect to any
Multiemployer Plan concerning the imposition of liability as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA; (c) a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (d) the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (e) the PBGC or a plan administrator shall, or shall indicate its
intention in writing to the Seller, Performance Guarantor or any ERISA Affiliate
to, terminate any Pension Plan or appoint a trustee to administer any Pension
Plan; (f) Performance Guarantor or any ERISA Affiliate incurs liability under
Title IV of ERISA with respect to the termination of any Pension Plan; or (g) a
failure by any Pension Plan to satisfy the minimum funding standards (as defined
in Section 412 of the Internal Revenue Code or Section 302 of ERISA) applicable
to such Pension Plan, in each instance, whether or not waived.





--------------------------------------------------------------------------------





such Person, (v) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (vi) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, provided that for
purposes hereof the amount of such Indebtedness shall be limited to the greater
of (A) the amount of such Indebtedness as to which there is recourse to such
Person and (B) the fair market value of the property which is subject to the
Lien, (vii) all Guarantees of such Person, (viii) the principal portion of all
obligations of such Person under Capitalized Leases, (ix) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, (x) the maximum amount
of all standby letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (xi) all preferred stock issued
by such Person and required by the terms thereof to be redeemed, or for which
mandatory sinking fund payments are due by a fixed date, (xii) the principal
balance outstanding under any securitization transaction and (xiii) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Indebtedness.
“Indemnified Amounts” has the meaning specified in Section 10.1.
“Indemnified Party” has the meaning specified in Section 10.1.
“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) is not at such time, and has not been at any time during the preceding
five (5) years: (A) a director, officer, employee or affiliate of Performance
Guarantor, any Originator or any of their respective Subsidiaries or Affiliates
(other than Seller), or (B) the beneficial owner (at the time of such
individual’s appointment as an Independent Director or at any time thereafter
while serving as an Independent Director) of any of the outstanding common
shares of Seller, any Originator, or any of their respective Subsidiaries or
Affiliates, having general voting rights and (ii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities and is employed by any such entity.


“Interest Period” means with respect to any Receivable Interest funded through a
Bank Rate Funding:
(a)    the period commencing on the date of the initial funding of such
Receivable Interest through a Bank Rate Funding and including on, but excluding,
the Business Day immediately preceding the next following Settlement Date; and
(b)    thereafter, each period commencing on, and including, the Business Day
immediately preceding a Settlement Date and ending on, but excluding, the
Business Day immediately preceding the next following Settlement Date.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time and any successor thereto, and the regulations promulgated and
rulings issued thereunder.





--------------------------------------------------------------------------------





“Invested Amount” of any Receivable Interest means, at any time, (A) the
Purchase Price of such Receivable Interest paid by the Purchasers, minus (B) the
sum of the aggregate amount of Collections and other payments received by the
applicable Purchaser Agent which in each case are applied to reduce such
Invested Amount in accordance with the terms and conditions of this Agreement;
provided that such Invested Amount shall be restored (in accordance with Section
2.5) in the amount of any Collections or other payments so received and applied
if at any time the distribution of such Collections or payments are rescinded,
returned or refunded for any reason.
“Invoice Payment Terms” means, with respect to any Receivable, the number of
days following the date of the related original invoice by which such Receivable
is required to be paid in full, as set forth in such original invoice.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
“LIBO Rate” means, on any date of determination:
(a) in the case of Wells Fargo, Mizuho, TD Bank, Reliant Trust and PNC, the
LIBOR Market Index Rate;
(b) in the case of any Purchaser other than Wells Fargo, Mizuho, TD Bank,
Reliant Trust and PNC, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) determined by dividing (x) the Daily Eurodollar Rate for
such date of determination, by (y) 1 minus the Reserve Percentage for such date
of determination; and
(c) in the case of any Purchaser, any other rate designated as the “LIBO Rate”
for such Purchaser in an Assumption Agreement or Transfer Supplement pursuant to
which such Purchaser becomes a party (as a Purchaser) to the Agreement, or any
other written agreement among such Purchaser to the Seller, the Servicer, the
related Purchaser Agent and the Administrator from time to time.





--------------------------------------------------------------------------------





“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country, territory or region that is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other Persons maintained (i) by the
Office of Foreign Assets Control of the US Department of Treasury, the US State
Department or the US Department of Commerce or (ii) by the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person located, organized or ordinarily resident in a
Sanctioned Country or (c) any Person 50% or more owned by one or more Persons
referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the US government, including
those administered by the Office of Foreign Assets Control of the US Department
of Treasury, the US State Department or the US Department of Commerce or (b) by
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Scheduled Facility Termination Date” means, for any Group Commitment, October
29, 2021September 16, 2022 or with respect to any Purchaser Group party to an
Assumption Agreement or Transfer Supplement, such other date, if any, set forth
in the applicable Assumption Agreement or Transfer Supplement.
“Secured Parties” means the Indemnified Parties.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Administrator) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicing Fee” means, for each day in a Calculation Period:
(a)    an amount equal to (i) the Servicing Fee Rate times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or
(b)    on and after the Servicer’s reasonable request made at any time when ABDC
or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer not exceeding (i) 110% of
such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by (ii)
the number of days in the current Calculation Period.
“Servicing Fee Rate” means 1.0% per annum; provided that if ABDC or one of its
Affiliates is the Servicer, such rate shall mean 0.125% per annum.





--------------------------------------------------------------------------------







“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate (determined assuming ABDC is not the
Servicer), times (b) a fraction, the numerator of which is the highest Days
Sales Outstanding for the most recent 12 Calculation Periods and the denominator
of which is 360.
“Settlement Date” means the 2nd Business Day after each Settlement Reporting
Date and the applicable Facility Termination Date.
“Settlement Report” means a report, in substantially the form of Exhibit VI
hereto (appropriately completed), together with the electronic backup data which
is part of the spreadsheet that creates such report, furnished by the Servicer
to the Administrator and each Purchaser Agent pursuant to Section 8.5.
“Settlement Reporting Date” means the 25th day of each month immediately
following the Cut-Off Date (or if any such day is not a Business Day, the next
succeeding Business Day thereafter) or such other days of any month as may be
required, or as Administrator or any Purchaser Agent may request, in connection
with Section 8.5.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“TD Bank” means The Toronto-Dominion Bank, and its successors.
“Thirteenth Amendment Date” means October 31, 2018.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letters, each Subordinated Note (as defined in
the Receivables Sale Agreement), the Extended Term Disclosure Letter, the
Account Disclosure Letter and all other instruments, documents and agreements
executed and delivered in connection herewith by any of the Seller Parties.
“Transactions” means the execution, delivery and performance by the Seller, the
Servicer, the Performance Guarantor and each Originator of the Transaction
Documents to which it is to be a party, the making of Purchases hereunder, the
purchase and sale of Receivables under the Purchase and Sale Agreement, the use
of the proceeds thereof and the other transactions contemplated hereby and by
the other Transaction Documents.
“Transfer Supplement” has the meaning set forth in Section 12.1(c).
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.





--------------------------------------------------------------------------------





Purchaser Group’s Group Invested Amount shall exceed its Group Commitment, and
(iii) the aggregate of the Receivable Interests shall not exceed 100%.
2. The [Servicer, on behalf of the] Seller hereby requests that the Purchasers
make a Purchase on ___________, 20__ (the “Purchase Date”) as follows:
(a)    Purchase Price: $_____________
(b)    (X)    Ratable Share1 :
(i)
Liberty Street Funding LLC’s

Purchaser Group:            $_____________


(ii)
PNC Bank, National Association’s

Purchaser Group:            $_____________


(iii)
Victory Receivables Corporation’s

Purchaser Group:            $_____________


(iv)
Wells Fargo Bank, National Association’s

Purchaser Group:            $_____________


(v)
Mizuho Bank, Ltd.’s

Purchaser Group:            $_____________


(vi)
Reliant Trust’s

Purchaser Group:            $_____________


1For Purchases based on the Ratable Share.





--------------------------------------------------------------------------------





(Y)    Accordion Ratable Share2:     


(i)
Liberty Street Funding LLC’s Purchaser Group:    $_____________



(ii)
PNC Bank, National Association’s

Purchaser Group:                    $_____________


(iii)
Victory Receivables Corporation’s

Purchaser Group:                    $_____________


(iv)
Wells Fargo Bank, National Association’s

Purchaser Group:                    $_____________


(v)
Mizuho Bank, Ltd.’s

Purchaser Group:                    $_____________


(vi)
Reliant Trust’s

Purchaser Group:                    $_____________


3. Please disburse the proceeds of the Purchase as follows:
[Apply $________ to payment of Aggregate Unpaids due on the Purchase Date].
[Wire transfer $________ to the Facility Account.]


2 for Purchases based on the Accordion Ratable Share.





--------------------------------------------------------------------------------





and payable prior to its maturity or result in the creation or imposition of any
Lien pursuant to the terms of any such instrument or agreement upon any property
(now owned or hereafter acquired).
(d)    Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2002 and March 31, 2003 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates. Since the
later of (i) March 31, 2003 and (ii) the last time this representation was made
or deemed made, no event has occurred which would or could reasonably be
expected to have a material adverse effect on its financial conditions or
results of operations.
(e)    Taxes. Performance Guarantor has timely filed or caused to be filed all
United states federal tax returns and all other tax returns which are reports
required to be have been filed and have paid all taxes due pursuant to said
returns or pursuant to any assessment received by Performance Guarantor or any
of its Subsidiaries, except such has paid or caused to be paid all taxes
required to have been paid by it, except (i) any taxes, if any, as that are
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided. The United States income tax returns of
Performance Guarantor have been audited by the Internal Revenue Service through
the fiscal year ended December 31, 2002. No federal or state tax liens have been
filed and no claims are being asserted with respect to any such taxes. The
charges, accruals and reserves on the books of Performance Guarantor in respect
of any taxes or other governmental charges are for which Performance Guarantor
has set aside on its books adequate reserves or (ii) to the extent that the
failure to do so could not reasonably be expected to have a material adverse
effect on its financial conditions or results of operations.
(f)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
(g)    Financial Covenants. Performance Guarantor shall comply at all time with
the covenants set forth in Sections 6.09 and 6.106.05 of the Credit Agreement as
in effect on the date hereof (without giving effect to any amendment, waiver,
termination, supplement or other modification thereof unless consented to by the
Administrator and the Required Purchaser Agents).





--------------------------------------------------------------------------------







EXHIBIT X
LIST OF RESPONSIBLE OFFICERS
RESPONSIBLE OFFICERS
ENTITY
OFFICERS
AmerisourceBergen Drug Corporation
NAME
TITLE
R. David YostSteven H. Collis
Michael D. DiCandilo
David W. Neu
Robert P. Mauch
James F. Cleary


John G. Chou
Tim G. Guttman
J.F. Quinn
Diana P. Dunphy
Daniel T. Hirst
James T. Rizol
Kevin Conway
Hyung J. Bak
Robert M. Norton
Kourosh Q. Pirouz
Chief Executive Officer
President
Executive Vice President & Chief Financial Officer
SeniorExecutive Vice President, Operations
Senior Vice President and General Counsel & Secretary
Vice President & Corporate Controller
Vice President & Corporate Treasurer
Assistant Treasurer
Senior Vice President
Secretary
Assistant Secretary
Assistant Secretary
AmeriSource Receivables Financial Corporation
NAME
TITLE
R. David YostJames F. Cleary
Michael D. DiCandilo
John G. Chou
Tim G. Guttman
J.F. Quinn
Diana P. Dunphy
Daniel T. Hirst
James T. Rizol
Julie Frantz
Hyung J. Bak
Robert M. Norton
Kourosh Q. Pirouz
President
Executive Vice President & Chief Financial Officer
SeniorExecutive Vice President and General Counsel & Secretary
Vice President & Corporate Controller
Vice President & Corporate Treasurer
Assistant Treasurer
Assistant Treasurer
Secretary
Assistant Secretary
Assistant Secretary






--------------------------------------------------------------------------------







(iv)
Wells Fargo Bank, National Association’s

Purchaser Group:            $_____________


(v)
Mizuho Bank, Ltd.’s

Purchaser Group:            $_____________


(vi)
Reliant Trust’s

Purchaser Group:            $_____________


(X)    Accordion Ratable Share5:


(i)
Liberty Street Funding LLC’s

Purchaser Group:            $_____________


(ii)
PNC Bank, National Association’s

Purchaser Group:            $_____________


(iii)
Victory Receivables Corporation’s

Purchaser Group:            $_____________


(iv)
Wells Fargo Bank, National Association’s

Purchaser Group:            $_____________


(v)
Mizuho Bank, Ltd.’s

Purchaser Group:            $_____________


(vi)
Reliant Trust’s

Purchaser Group:            $_____________


5For reductions based on the Accordion Ratable Share.





--------------------------------------------------------------------------------





EXHIBIT XIV
FORM OF PURCHASE LIMIT INCREASE REQUEST
___________ , _____
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attention:    Securitization Group
Telephone:    (212) 405-6970
Facsimile:    (212) 782-6448


[Address to each Purchaser Agent]


Ladies and Gentlemen:


Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Amerisource Receivables Finance
Corporation, as Seller, AmerisourceBergen Drug Corporation, as Servicer, the
various purchaser groups from time to time party thereto, and MUFG Bank, Ltd.,
as Administrator. Capitalized terms used in this Purchase Limit Increase Request
and not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This letter constitutes a Purchase Limit Increase Request pursuant to Section
1.1(b) of the Receivables Purchase Agreement. The Seller desires to increase the
Purchase Limit and respective Commitments of each Purchaser Group on _____,
____6 . to the following amounts:
(a)    Purchase Limit: $__________________
(b)    Ratable Share of Each Purchaser Group:
(i)    Liberty Street Funding LLC: $___________________
(ii)    PNC Bank, National Association: $__________________
(iii)    Victory Receivables Corporation: $_________________
(iv)    Wells Fargo Bank, National Association: $___________________
(v)    Mizuho Bank, Ltd.: $__________________
(vi)    Reliant Trust: $__________________


6Notice must be given at least 15 Business Days prior to the requested increase,
and must be in a minimum amount of $50,000,000





--------------------------------------------------------------------------------





EXHIBIT XV
FORM OF PURCHASE LIMIT DECREASE NOTICE
___________ , _____
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attention:    Securitization Group
Telephone:    (212) 405-6970
Facsimile:    (212) 782-6448


[Address to each Purchaser Agent] - [PURCHASER AGENTS TO PROVIDE]


Ladies and Gentlemen:


Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Amerisource Receivables Finance
Corporation, as Seller, AmerisourceBergen Drug Corporation, as Servicer, the
various purchaser groups from time to time party thereto, and MUFG Bank, Ltd.,
as Administrator. Capitalized terms used in this Purchase Limit Decrease Notice
and not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This letter constitutes a Purchase Limit Decrease Notice pursuant to Section
1.1(b) of the Receivables Purchase Agreement. The Seller desires to decrease the
Purchase Limit and respective Commitments of each Purchaser Group on _____,
____7 . to the following amounts:
(a)    Purchase Limit: $__________________
(b)    Ratable Share of Each Purchaser Group:
(i)    Liberty Street Funding LLC: $___________________
(ii)    PNC Bank, National Association: $__________________
(iii)    Victory Receivables Corporation: $_________________
(iv)    Wells Fargo Bank, National Association: $___________________
(v)    Mizuho Bank, Ltd.: $__________________
(vi)    Reliant Trust: $__________________
7Notice must be given at least ten Business Days prior to the requested
decrease, and must be in a minimum amount of $50,000,000





--------------------------------------------------------------------------------





(a)    Group Commitments
Purchaser Group
Non-Accordion Group Commitment
Accordion Group Commitment
Group Commitment
Liberty Street Funding LLC
$
$
 
PNC Bank, National Association
$
$
 
Victory Receivables Corporation
$
$
 
Wells Fargo Bank, National Association
$
$
 
Mizuho Bank, Ltd.
$
$
 
Reliant Trust
$
$
 



(b)    Ratable Share and Accordion Ratable Share of Eeach Purchaser Group,
expressed as a percentage:
Purchaser Group
Ratable Share
Accordion Ratable Share
Liberty Street Funding LLC
 
 
PNC Bank, National Association
 
 
Victory Receivables Corporation
 
 
Wells Fargo Bank, National Association
 
 
Mizuho Bank, Ltd.
 
 
Reliant Trust
 
 








